Citation Nr: 0722241	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2004 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity or 
deficiencies in most areas, and does not cause total 
occupational and social impairment.  

2.  Service connection is in effect for only one disability, 
PTSD, rated as 30 percent disabling.  

3.  The veteran's service-connected disability alone does not 
preclude her from securing and following gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for a TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for PTSD was granted with a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective August 29, 2003.  See March 2004 rating 
decision.  The veteran subsequently filed a claim for 
increased rating and this appeal ensues from the December 
2004 rating decision that continued the 30 percent 
evaluation.  She contends that her condition has worsened in 
that she has extremely bad nightmares, cannot seem to cope 
with death or violence, cannot stand being around people in 
stressful situations, and cannot concentrate.  The veteran 
also asserts that her disposition has deteriorated and that 
she has stopped doing many church activities.  See January 
2005 notice of disagreement (NOD); March 2005 and October 
2005 VA Forms 9; September 2006 hearing transcript.  

Ratings in excess of 30 percent require occupational and 
social impairment with reduced reliability and productivity 
(50 percent); occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood (70 percent); or total 
occupational and social impairment (100 percent).  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2006).  

The veteran has received continuing treatment from Dr. M.G. 
Smith at the Kansas City VA Medical Center (VAMC) mental 
health clinic.  During most sessions, which ranged from 15 to 
20 minutes in duration, she reported significant emotional 
distress and limitations on her personal functioning as a 
result of intrusive recollections of her work during service, 
frequent nightmares and severe sleep disturbances, and 
impairment of thinking and concentration due to intrusive 
recollections and imagery from service.  She also related 
that she is highly emotionally reactive, suffering from 
occasional crying and panic spells and excessive 
irritability.  The veteran was occasionally accompanied by 
her husband.  She consistently denied any suicidal and 
homicidal ideation.  See Kansas City Mental Health Primary 
Care psychiatry progress notes.  The majority of the Global 
Assessment of Functioning (GAF) scores assigned by Dr. Smith 
were 45.  See psychiatry progress notes dated March 2004, 
July 2004 and December 2004.  A score of 45 represents 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in November 2004, at which time 
her claims folder was reviewed.  The veteran reported that 
she has had extreme nightmares and flashbacks since 1971 
about gory things like blood, the smell of burnt flesh, and 
seeing bodies without ears or noses.  She also reported that 
she cannot stand to be around people, although she indicated 
that she has been married to the same person for 35 years and 
has several close friends.  She indicated that she left a job 
at Wal-Mart because she was passed over for a promotion.  The 
veteran reported that she liked doing crafts, reading, 
knitting, gardening, doing housework, and walking.  She 
asserted that she occasionally flies off the handle over 
little things, such as people using bad language, and 
indicated that she has been following the advice of a doctor 
by letting everything out rather than holding it in.  The 
veteran denied any substance abuse problems or suicide 
attempts, and indicated that she uses food as a comfort, 
though she was feeling better about controlling her eating.  
A mental status examination revealed that the veteran has 
periods when she is extremely tired and disassociates and 
blanks out.  She also stated that she sees visions of body 
parts, blood and bodies.  Her eye contact was appropriate, 
she was oriented to person, place and time, and she denied 
any obsessive or ritualistic behavior and panic attacks.  The 
veteran indicated that her short-term memory was bad and that 
she had difficulty sleeping every night, although she did not 
complain that it was affecting her ability to function during 
the day.  The VA examiner reported that the veteran's PTSD 
was in partial remission, as she only met two of the three 
criteria for PTSD.  A GAF score of 70 was assigned; the 
examiner indicated the veteran had some mild symptoms or 
difficulty in social functioning, but was generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

The veteran testified in September 2006 regarding the current 
symptomatology of her PTSD.  She indicated that she cannot be 
around people or in contact with too many people at one time, 
such that she isolates herself from even friends and 
neighbors because they talk about things that make her 
nervous.  The veteran reported that her typical day does not 
usually involve other people unless she goes to the gym.  She 
reported that her day involves waking up, getting dressed, 
and leaving the house before her husband gets up, either to 
take care of her puppies or to take a walk.  If she spends 
some time at the gym, she immediately comes home and sleeps 
for four to five hours after coming home.  The veteran also 
reported that she cannot watch the news or TV related to the 
current war because she suffers from flashbacks and 
nightmares afterwards.  Her husband indicated that her 
condition is not improving, especially if she tries to watch 
the news or a violent program, as she will have a nightmare 
that night.  The veteran also asserted that she has not been 
able to keep up with her chores because she lacks motivation, 
but indicated that she still did the grocery shopping and was 
still able to cook meals for her husband and make sure he had 
clean clothes.  She also reported that she breeds puppies and 
her husband indicated that they both take charge of selling 
the dogs.  The veteran indicated that people interested in 
purchasing a dog from them will come to the house, which 
poses a problem for her because she is self-conscious about 
what the house looks like, so she does not invite them inside 
or interact with them, letting her husband do that portion of 
the work instead.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for PTSD.  The Board 
acknowledges the discrepancy in the GAF scores assigned by 
Dr. Smith and the VA examiner who conducted the November 2004 
examination.  GAF scores generally reflect an examiner's 
finding as to the veteran's functioning score on that day 
and, like an examiner's assessment of the severity of a 
condition, is not dispositive.  Rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2006).  In this case, 
the symptoms exhibited by the veteran do include occasional 
panic attacks, some impairment of short-term memory, 
disturbances in motivation and mood, and impairment of 
concentration.  There is no evidence, however, of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty understanding complex commands; impairment 
of long-term memory; impaired judgment; or impaired abstract 
thinking.  Furthermore, the veteran's has been married to the 
same man for 35 years, is able to go to the gym and the 
grocery store on a regular basis, and has also consistently 
denied homicidal or suicidal ideation.  As such, a rating in 
excess of 30 percent for PTSD is not warranted.  

II.	TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2006).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2006).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2006).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran has one service-connected disability, namely PTSD 
rated as 30 percent disabling.  Therefore, she does not meet 
the schedular criteria for a TDIU pursuant to 38 C.F.R. § 
4.16(a)(2) (2006).  The Board must consider the provisions of 
38 C.F.R. § 4.16(b), however, which provides for referral of 
cases for extraschedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a) (2006).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  This is so because a 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence indicates that the veteran has never worked full 
time since her 1975 discharge from service.  Between 1975 and 
1984, she worked part-time as a licensed nurse.  She then 
worked at K-Mart until sometime in 1985, and has been a 
housewife since 1985.  See September 2006 hearing transcript.  

During a session with Dr. Smith, the veteran indicated that 
she was unable to work due to medical problems and her 
psychiatric instability.  See November 2003 psychiatry 
progress note.  Subsequently, Dr. Smith indicated that the 
veteran was not employable due to her PTSD.  See psychiatry 
progress notes.  The VA examiner who conducted the November 
2004 examination, however, opined that the veteran's PTSD 
should not affect her employability.  

The evidence does not support referral for assignment of an 
extraschedular TDIU rating.  As an initial matter, the 
veteran testified that she breeds dogs and is responsible for 
selling the puppies.  Although her dog breeding activities 
are not a structured form of employment, it is a type of 
occupation and her activities in this regard support a 
conclusion that the veteran is capable of performing this 
type of employment.  Similarly, although she removed herself 
from the workforce many years ago, her continued ability to 
perform her duties as a housewife, as she described in her 
testimony in September 2006, also tends to support a 
conclusion that she is capable of securing and following 
substantially gainful employment.


The medical evidence as a whole also does not support the 
conclusion that the veteran is unemployable based solely upon 
her service-connected disability.  The veteran informed Dr. 
Smith that she was unable to work as a result of both her 
psychiatric instability and other medical problems.  Dr. 
Smith's treatment notes contain several statements to the 
effect that the veteran is unable to work due to her PTSD.  
In May 2004, he mentioned her unstable emotional reactions to 
people and situations, inability to concentrate or make 
reliable decisions, crying spells and panic attacks, and 
indicated that she did not handle stress well enough to 
sustain employment.  He concluded that she was not employable 
due to PTSD.  In January 2005, he again mentioned her 
emotional instability, difficulty thinking and concentrating, 
panic spells and fits of crying, and again stated that she 
was not employable due to mental disability.

In contrast to Dr. Smith's statements, the VA examiner in 
December 2003 noted that, if she were to return to work, it 
could not be in her previous medical position due to her 
sensitivity and reactivity to those situations.  The examiner 
also indicated that she reported she was unable to 
concentrate in high-stress situations, which would also 
affect the type of work she could do.  The examiner did not, 
however, conclude that she was unemployable due to her PTSD.  
Although panic attacks were noted in the December 2003 
examination report, it was reported she was negative for 
panic attacks in the November 2004 VA examination report.  
She was also negative for impairment of thought process.  She 
apparently described herself as retired, and the examiner 
specifically noted that she appeared to be adjusting well to 
retirement.  The VA examination reports do not report fits of 
crying, or impaired thought processes or judgment.  Although 
it seems clear that the veteran should not seek employment in 
patient care or in other stressful situations, the evidence 
as a whole - including the veteran's symptoms and activities 
reported in the VA treatment records and examination reports 
and in her testimony - does not support a conclusion that she 
is unable to secure or follow gainful employment in non-
stressful jobs in other fields.

Accordingly, the Board concludes that referral for a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate her claim for TDIU; that the RO would assist her 
in obtaining additional information and evidence; and of the 
responsibilities on both her part and VA's in developing the 
claims.  See September 2003 letter.  

The Board acknowledges that this notice letter preceded the 
date of her June 2004 claim for increased rating and TDIU.  
The Board also acknowledges that the veteran was not provided 
with notice of what evidence was necessary to substantiate a 
claim for increased rating or of the need to provide any 
evidence in her possession that pertains to the claims.  
There has been no prejudice to the veteran, however, as she 
clearly is aware of the need to establish that her service-
connected PTSD has gotten worse and she indicated that she 
had no further evidence to submit.  See October 2005 VA Form 
9; September 2006 hearing transcript.  Furthermore, there is 
no indication that the notice issued has prevented the 
veteran from providing evidence necessary to substantiate her 
claims and/or affected the essential fairness of the 
adjudication of the claims, or that the record is incomplete 
due to VA action or inaction with respect to notification.  
See Pelegrini, 18 Vet. App. at 120.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.  

The veteran was also provided notice as to the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 letter.  Although this letter did 
not provide notice regarding the effective date of any grant 
of TDIU, there is no prejudice in proceeding with the 
issuance of a final decision as the claim for TDIU is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been associated 
with the claims file and she was afforded an appropriate 
examination in connection with her claim for increased 
rating.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

A rating in excess of 30 percent for PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


